DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 09/07/2021, have been fully considered and are persuasive. In the light of the arguments and the amendment to the claims filed on 09/07/2021, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:


	Allowable Subject Matter
Claims 1, 3, 5-11, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: U.S.2015/0075566 to Tanikawa et al., which teaches a method for cleaning the inside of a processing chamber and controlling the adherence of microparticles on the edge ring provided near a substrate mounted on an electrostatic chuck in a processing chamber (para [0010-0014]) comprising the step of applying a direct current voltage to the electrostatic chuck (para [0012]), and U.S. 2016/0211166 to Yan et al., which teaches an edge ring comprising an inner edge ring (figure 19, #1238) provided near a substrate mounted on an 5electrostatic chuck in a processing chamber, a central edge ring (figure 19, #1240) provided at an outer side of the inner edge ring and vertically movable by a moving mechanism (figure 19, #1064), and an outer edge ring (figure 19, #1018) provided at an outer side of the central edge ring (see figures 18-20) (para [0083-0085]). 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of moving the central edge ring upward or downward while maintaining the direct current voltage applied to the electrostatic chuck, said moving the central edge ring changing a space between the central edge ring and the inner edge ring and changing a direction or an intensity of an electric field in the 
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714